Citation Nr: 1313887	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle (neuroma, right foot) disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a right hip disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1954 to February 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.

In September 2011, the Board reopened the Veteran's claims of entitlement to service connection for a right ankle disability, a right knee disability, and a right hip disability; the Board then remanded for further development. 

The Veteran presented testimony at an RO hearing in January 2009 and during a Board videoconference hearing in January 2011, and transcripts of the hearings are associated with his claims folder. 

In October 2012, the Board remanded the claim again to the RO via the Appeals Management Center (AMC), in Washington, DC.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board regrets any further delay in adjudicating the claims, but finds that the RO has not complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand). 

The Board has previously remanded this claim to obtain examination findings and opinion by an orthopedic physician.  A January 2013 VA examination obtained by the RO was conducted by a physician's assistant (PA), and does not fully answer the questions posed by the Board.  The Board, therefore, must again remand this case to the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims folder any additional VA treatment records since January 13, 2012.

2.  Upon completion of the above, schedule the Veteran for examination by an orthopedic physician to determine the nature and etiologies of his claimed right foot, right ankle, right knee and right hip disabilities.  The claims folder contents must be provided to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner is requested to provide opinion on the following questions:

   a) clarify which muscle group(s) are involved with respect to the reported shrapnel injury to the distal posterior right leg, and identify the nature and severity of the muscle injury;

   b) clarify whether the x-ray examination finding of a tiny metallic density found in the soft tissue of the right heel on VA examination in December 2011 is consistent with a shrapnel wound injury;

   c) accepting the Veteran's self-reported history of inservice treatment for injury to the right lower extremity, in conjunction with his known extended period of hospitalization for 4 months prior to discharge, provide opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has current disability of the right ankle, the right foot, the right knee and/or the right hip which had its onset during service OR is related to an incident during service; OR

   d) whether it is at least as likely as not that any current disability of the right foot, the right knee and/or the right hip has been aggravated beyond the normal progress of the disorder as a result of any identified shrapnel wound injuries to the right lower extremity?

In providing this opinion, the examiner is requested to consider the following:

* the Veteran's report of in service injury and treatment during service which is accepted as true by the Board;
* the record of extended hospitalization during service;
* the history of injury and treatment provided by the Veteran on the October 1976 private hospitalization record ("had an accident in the Korean war involving the right leg and foot") which is deemed to be credible and reliable;
* the history given by the Veteran in VA clinical records dated in June 1977 and December 1977;
* the December 2011 VA examination report reflecting a laceration scar of the right lower leg; and
* the x-ray examination finding of a tiny metallic density found in the soft tissue of the right heel on VA examination in December 2011.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

